Citation Nr: 0525085	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  00-20 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include bipolar disorder and post-traumatic 
stress (PTSD) disorder.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was originally before the Board in 
September 2003 when it was remanded for additional 
evidentiary development.  


REMAND

Pursuant to the Board's September 2003 remand, the RO 
requested verification of claimed stressors from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  In an April 2004 response, USASCRUR reported 
that on October 25, 1966, the USS MANSFIELD engaged in a 
running gun battle with enemy shore batteries.  The veteran 
had claimed that he was on board the ship during combat and 
that the ship was hit twice by enemy fire.  USASCRUR reported 
that the command history showed that the ship did not receive 
a single hit.  The RO has apparently determined that the 
claimed stressor was not verified.  

However, the Board views the fact that the USS MANSFIELD was 
engaged in a running gun battle with the enemy as sufficient 
evidence to show that the veteran did in fact participate in 
combat with the enemy.  

The record includes some medical records which list diagnoses 
of PTSD, although some appear to attribute the PTSD to 
certain post-service events.  Nevertheless, in view if the 
fact that the veteran's participation in combat has been 
verified, the Board believes that VA must now afford the 
veteran a psychiatric examination to ascertain whether or not 
the veteran suffers from PTSD due to his combat 
participation.  

In view of other evidence of record showing psychiatric 
treatment during service and post-service medical records 
referencing a bi-polar disorder, it would seem appropriate to 
ask the VA examiner to also offer opinions as to other 
acquired psychiatric disorders in addition to PTSD. 



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should be 
informed that the veteran's participation 
in combat with the enemy has been 
verified.  After examining the veteran 
and reviewing the claims file, the 
examiner should report the following:

     a)  List all psychiatric disorders 
found to be present (to include any PTSD, 
bi-polar disorder, and/or personality 
disorder).  

     b)  If the veteran suffers from 
PTSD, is the PTSD due to the veteran's 
verified participation in combat or due 
to a non-service related stressor or 
stressors?   

     c)  If the veteran suffers from a 
bi-polar disorder or other acquired 
psychiatric disorder (other than a 
personality disorder), then were the 
psychiatric symptoms noted in service 
medical records manifestations of such 
acquired psychiatric disorder?  If the 
symptoms noted in service medical records 
were manifestations of a personality 
disorder, the examiner should so state.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


